The opinion of the court was delivered by
Veazey, J.
The will in this case contained a bequest of $200 to Sophronia C. Waterman, a sister and heir-at-law of the testator ; and also a bequest of $400 to Carrie W. Waterman, a daughter of said Sophronia C., and not an heir-at-law of the testator ; and these persons were two of the witnesses to the will. The will was duly probated, and no question was then made as to the “ competency ” of either of said witnesses. The appeal in this case is from the order of distribution by the Probate Court, not from the probate of the will. This appeal is by a brother of the testator, who claims that the legacies to said Sophronia and Carrie cannot pass under the will, but fall back into said estate for distribution to the heirs-at-law.
This is not a proper proceeding in which to raise any question as to the validity of the will on account of the incompetency of the witnesses to it. This question should have been raised when the will was presented for probate. The decree of probate is, as *491a general rule, considered as conclusive, and treated as an adjudication in rem, in which all persons interested in the question have a right to become parties at any time before the final decision. Redfield on the Law of Wills, Part II., s. 5, p. 55, and cases cited in the notes ; Woodruff v. Taylor, 20 Vt. 65 ; 1 Greenl. Ev. s. 550. This, however, would not preclude a proper court from revising the decree of the Probate Court allowing or rejecting a will, in an appropriate proceeding; but this is not such a case. Goodell v. Pike et al., 40 Vt. 319.
Therefore, whether the said Sophronia was a competent witness or not, her right and that of her daughter to the legacies respectively given to them must depend on the construction of our statute as to the effect of becoming a witness to a will now made valid by its probate. The statute, R. L. sec. 2046, is as follows :
“ If a person other than an heir-at-law attests the execution of a will to whom a beneficial devise, legacy, or interest, of or affecting real or personal estate is given by such will, such devise, legacy, or interest shall, so far only as concerns such person, or a person claiming under him, be void, unless there are three other competent witnesses to such will, and the person whose devise, legacy or interest is thus made void, shall be admitted as a witness as if such devise, legacy or interest had not been made or given.”
The said Carrie was a “ person other than an heir-at-law.” It seems plain to us that as she attested the will and there not being three other witnesses, the legacy to her is void.
But the statute applies only to persons who are not heirs-at-law. Sophronia was an heir-at-law. This not being a proceeding in which her competency as a witness can be questioned, there is no statutory provision rendering the legacy to her void. Our statute differs from the English statute. Instead of the words in our statute, “ if any person other than an heir-at-law attests,” Ac., the English statute reads, “ if any person shall attest,” <fcc. 25 Geo. II., c. 6 ; 1 Viet. c. 26 ; and the same difference is found in the statutes of many of the States.
It is claimed that said Sophronia was an incompetent witness to the will, and that if the fact of her being an heir-at-law had *492been brought to the attention of the Probate Court the will would have been rejected, and that it was in the nature of a fraud upon the Probate Court for her to allow the probate of the will to take place ; and that she then by so allowing it, in effect claimed that she was not an heir-at-law, and is estopped now from setting up her heirship as the ground upon which her legacy was not rendered void ; and counsel cite Carradine v. Carradine et al., 33 Miss. 698; and Devall v. Succession of Waterston, 18 La., An., 136.
Only one witness was used at the probate of the will, and Sophronia was not that witness. The decree of distribution was not made upon her petition; and the parties to this appeal are the brother of the testator, and the estate. She is interested, but is not a party of record, and it is not shown that she has appeared even as a witness in this proceeding. Therefore the facts do not leave much ground to base the claim upon. But in any event, we do not apprehend that the fact of her incompetency as a witness to the will, (if she was incompetent) which seems to have been waived and is not a question now involved, is any ground for the Probate Court to disregard the provision of the will and the statutes of the State in making a decree of distribution.
The pro forma judgment of the County Court is reversed with costs to the appellant, and it is adjudged that the said Sophronia is entitled to the legacy given to her in the will of David W. Clark; and that the will is void as to Carrie A. Waterman, and that she takes nothing thereunder; and this is to be certified to the Probate Court.